Citation Nr: 1033083	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for Addison's disease.  

2.  Entitlement to an effective date prior to July 31, 2007, for 
the grant of service connection for Addison's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1951 to March 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in 
excess of 20 percent for Addison's disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A formal or informal claim for service connection for Addison's 
disease was not received prior to July 31, 2007.  


CONCLUSION OF LAW

The requirements for an effective date prior to July 31, 2007, 
for the grant of service connection for Addison's disease have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  
The Veteran was provided with VCAA notice in an October 2007 
letter, which also informed him of the information and evidence 
necessary to establish service connection as well as the 
information and evidence necessary to establish effective dates 
and disability ratings.  

The Veteran's claim for an earlier effective date of service 
connection for his Addison's disease arise from his disagreement 
with the effective date assigned following the grant of 
entitlement to service connection for the disability.  Once a 
claim is granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159, and that the Veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.

Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 
C.F.R. 
§ 3.400 (2009).  However, if the claim is received within one 
year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400(b)(2)(i) (2009).  The 
effective date of an award of disability compensation based on a 
claim to reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 
C.F.R. 
§ 3.400(q)(ii), (r) (2009).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by VA from a claimant may 
be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.   38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that July 31, 
2007, is the correct date for the grant of service connection for 
Addison's disease.  

Although the Veteran has contended that he is entitled to an 
earlier effective date for his award of service connection for 
Addison's disease, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an earlier 
effective date.

The record shows that the Veteran filed a claim of service 
connection for Addison's disease in March 1952.  The RO issued a 
rating decision denying the claim in June 1952 and the Veteran 
appealed the decision to the Board.  The Board denied the 
Veteran's claim in a February 1953 decision and the decision 
became final.  38 C.F.R. § 19.5 (1949).  

The fact that the Veteran was previously denied entitlement to 
service connection for Addison's disease does not entitle him to 
an earlier effective date with regard to his present claim.  
Previous determinations are final and binding in the absence of 
clear and unmistakable error (CUE).  As determined in a separate 
decision, the Veteran's motion with respect to CUE in the Board's 
February 1953 decision has been denied.  Therefore, an earlier 
effective date for the grant of service connection for Addison's 
disease on the basis of CUE is not warranted.   

Following the issuance of the February 1953 Board decision, the 
Veteran filed a claim for service connection for Addison's 
disease, which was received on July 31, 2007.  The March 2008 
rating decision granted service connection for Addison's disease 
and assigned an initial disability rating of 20 percent, 
effective July 31, 2007.  

The record does not contain any statement or record dated earlier 
than July 31, 2007, indicating an intent to file a claim.  As 
such, the Veteran did not demonstrate an intent to raise a formal 
or informal claim for service connection for Addison's disease 
prior to July 31, 2007.  

Based on the foregoing, the Board finds that the February 1953 
Board decision was final and the Veteran did not submit a formal 
or informal claim prior to July 31, 2007.  Applicable law 
provides that the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than the 
date of receipt of application.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim for an effective date prior to July 31, 2007, for the grant 
of service connection for Addison's disease.  


ORDER

Entitlement to an effective date prior to July 31, 2007, for the 
grant of service connection for Addison's disease is denied.  


REMAND

The record reveals that the Veteran was afforded a VA examination 
in February 2008 to evaluate his Addison's disease.  The examiner 
listed a diagnosis of well controlled, but active Addison's 
disease.  It was noted that the Veteran had one episode in the 
past 12 months and two crises in the past 10 years.  His current 
symptom was excessive fatigue.  Indeed, the Veteran specifically 
denied any changes in vision and denied any anorexia, nausea, 
vomiting, or diarrhea.  In order to warrant a disability rating 
in excess of 20 percent, the evidence must show that there were 
three crises during the past year or five or more episodes during 
the past year.  See 38 C.F.R. § 4.119, Diagnostic Code 7911 
(2009).  In contrast to the February 2008 VA examination report, 
the Veteran's private physician, Dr. S.M., submitted a December 
2008 letter and explained that the Veteran had higher episodes of 
nausea, weakness, diarrhea, and hyperglycemia over the past year.  
In addition, the Veteran submitted a statement in April 2008 
stating that he had experienced episodes of diarrhea, nausea, and 
weakness in the last year.  

In reviewing the record, the Board finds that a new VA 
examination is warranted.  As noted above, the Veteran has 
reported new symptoms since the February 2008 VA examination.  
While the Board acknowledges Dr. S.M.'s letter, there was no 
indication as to how many episodes the Veteran experienced and, 
therefore, the evidence at this time is not sufficient to rate 
the Veteran's disability.  See 38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
and manifestations of his service- connected 
Addison's disease.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected disability.  Specifically, 
the examiner should discuss Dr. S.M.'s 
opinion and the Veteran's statements 
regarding the number of episodes he has 
experienced.  The examiner should report all 
signs and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


